DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-31 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al.
Jin et al disclose a floor assembly,10 of a vehicle, wherein an integral structural component 10, with a base part,32 and at least one hinge element,36 is arranged in the vehicle, 
wherein the structural component is arranged in the vehicle in such a manner that the base part,32 of the structural component is supported on the vehicle, at 14 and  wherein at least one flap element 26 of the at least one hinge element, which is connected at least in regions to the base part,fig.5 is pivoted relative to the base part, so that at least one construction space( VIN location in the floor ) of the vehicle is enclosed at least partially by the at least one flap element ( 20 ), in such a manner that the at least one flap,36 element abuts or engages 34,in form -fitting manner against  vehicle element ( floor pan ,14) delimiting the one construction space (vin display area).

  Jin et al fail to disclose a pressing process.
However, molding by a pressing process is well known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to Jin et al it well known in the art to press mold hinges.

Applicant may seasonally challenge, for the official record in this application, this and any other statement of judicial notice in timely manner in response to this office action.  Please specify the exact statement to be challenged.  Applicant is reminded, with respect to the specific challenge put forth, of the duty of disclosure under Rule 56 to disclose material which is pertinent to patentability including claim rejections challenged by applicant


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ujimoto et al disclose a hinge moveable floor and Preisler teaches press molding process for a hinge mold floor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        9/10/22